In an action to recover a real estate broker’s commission, the defendant appeals from (1) a judgment of the County Court, Westchester County, entered June 9, 1977, which is in favor of plaintiff and against him, after a nonjury trial and (2) the decision of the same court, upon which the judgment is based. Appeal from the decision dismissed. No appeal lies from a decision. Judgment affirmed. No opinion. Plaintiff is awarded one bill of costs to cover both appeals. Martuscello, J. P., Suozzi, Rabin and Hawkins, JJ., concur.